This is a workmen’s compensation case coming on for determination in which there is no dispute as to fact of an accident entitling the petitioner to compensation, but one involving only the nature and extent of injury, and the amount of compensation payable.
The petitioner was struck on the head on January 23d, 1929, and knocked to the floor, striking his head thereon and causing additional injury. He received compensation for four weeks and one day at the rate of $18.42 a week.
The record shows that for a period of seven weeks and four days the -petitioner refused to permit the respondent’s doctor to examine him. He is, consequently, debarred from claiming compensation for that period of time. Thus the case has been covered for eleven weeks and five dajrs.
At the trial of this claim four doctors were present, and they were requested to confer together privately to endeavor to reach a common opinion. The consensus of opinion following this consultation was that an estimate of six months as the extent of temporary disability is eminently fair. Later, the various doctors were called upon to testify. I am unable to find any testimony warranting the conclusion that a permanent injury has resulted. The temporary disability is fixed at twenty-six weeks, of which eleven weeks and five days has been covered.
*******
W. E. Stubbs, Deputy Commissioner.